Citation Nr: 1107911	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for PTSD.

This appeal was previously before the Board and the Board 
remanded the claim in September 2009 for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

In March 2009, a video conference hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

The Veteran failed to report for a VA examination and the 
evidence is insufficient to establish that the Veteran currently 
suffers from a psychiatric disorder, to include PTSD, that was 
incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for establishing service connection for a 
psychiatric disorder, to include PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a January 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter also advised the 
Veteran of how the VA determines a disability rating and assigns 
an effective date, and the type of evidence which impacts such.  
The case was last readjudicated in November 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment records, a 
letter from the Veteran's private counselor, and testimony 
provided by the Veteran during a hearing before the undersigned 
Veterans Law Judge.

The Board notes that pursuant to its September 2009 remand, the 
Veteran was scheduled for an examination to ascertain whether she 
currently suffers from a chronic psychiatric disorder, to include 
PTSD, which is related to her service.  A VA examination was 
scheduled for May 2010, but the Veteran failed to report for this 
examination, and there has been no information or evidence 
submitted establishing good cause for her failure to do so.  The 
Supplemental Statement of the Case issued in November 2010 noted 
the Veteran's failure to report for the examination, but no 
request has been received from the Veteran providing an 
explanation for the failure to report or requesting the 
examination be rescheduled.  

Further, in a November 2009 letter, which was returned to VA as 
undeliverable and mailed to a new address in March 2010, the 
Veteran was asked to provide the names and addresses of all 
medical care providers who treated her for a psychiatric 
disorder.  However, the Veteran did not respond.  It appears the 
Veteran may have recently moved again but has not advised VA of 
her current address, nor has such been attainable.  See Lamb v. 
Peake, 22 Vet. App. 227, 232 (2008); Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (holding that "[i]n the normal course of events, 
it is the burden of the veteran to keep ... VA apprised of his 
whereabouts.").  Accordingly, this decision is based on the 
evidence currently of record.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing testimony during a hearing before the 
undersigned, responding to notices, and submitting evidence.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Board notes that effective July 13, 2010, 38 C.F.R. § 
3.304(f) was amended; however, under the facts of this case the 
regulatory change does not impact the outcome of the appeal.  See 
75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 
2010).

After reviewing the evidence of record, the Board finds that 
service connection for a psychiatric disorder, to include PTSD, 
is not warranted.

The Veteran was involved in two serious car accidents while on 
active duty; both were determined to be in the line of duty.  The 
Veteran contends that these accidents, specifically the September 
2002 accident, are the stressors which caused her to develop 
PTSD. The Veteran also contends that, because she was treated for 
PTSD during service, that she should be service connected for 
PTSD.  The Veteran applied for service connection for an anxiety 
disorder and PTSD in January 2005. The anxiety disorder was 
denied in May 2005, and was not appealed.

The service treatment records confirm that the Veteran was 
involved in motor vehicle accidents in December 2001 and 
September 2002.  Additionally, the service treatment records show 
that the Veteran sought treatment several times between June 2002 
and January 2003 with complaints of anxiety and tremors.  She was 
assessed with anxiety.  In March 2003, the Veteran's primary care 
physician indicated that upon physical examination, generally the 
Veteran appeared anxious, however a mental status examination was 
not conducted.  The assessment was of PTSD which the physician 
noted was a variation of her anxiety which had deteriorated.  The 
physician referred her to stress management at the Life Skills 
Support Center (LSSC).  

The Veteran was initially evaluated in March 2003 for individual 
psychotherapy at the LSSC by a mental health provider and a 
clinical psychologist.  After a mental status examination, the 
Axis I diagnosis was deferred.  The Veteran was again evaluated 
the following week at the LSSC and upon mental status 
examination, she reported memory problems secondary to her car 
accident and she displayed some apparent recall difficulties 
during the session.  The Axis I diagnosis was deferred, but rule 
out PTSD and rule out adjustment disorder with anxiety were 
indicated.  A consultation response was prepared in April 2003 by 
the LSSC mental health provider and clinical psychologist.  They 
indicated that the Veteran was referred to the LSSC for 
consultation evaluation for fear of driving.  After reviewing the 
Veteran's symptoms and mental status examination results, the 
examiners provided a summary of findings.  They stated that the 
Veteran was in a significant automobile accident in August 2002, 
which resulted in multiple surgeries, an inpatient hospital stay, 
and ongoing physical and occupation therapy.  The Veteran stated 
that she almost died, and they medical records support the 
severity of her injuries.  At that time, the Veteran was afraid 
to drive, and reported avoidance behaviors associated with her 
vehicle in general.  The Veteran recognized her fear of driving 
and was distressed by it.  The examiners also reported that 
additional stressors included that the Veteran's brother had 
recently been deployed to Iraq; the Veteran was divorced the 
prior year, and her ex-husband was getting remarried; the Veteran 
was recently pregnant and spontaneously miscarried, which she 
responded to with increased guilt; she was engaged to her current 
boyfriend, and was having some relationship difficulties as a 
result of the miscarriage; the Veteran had experienced several 
assaults in the past; and the Veteran had been involved in a 
second car accident the previous year.  All of these things were 
increasing the Veteran's feeling of vulnerability and stress.  
Additionally, the Veteran was having trouble sleeping due to her 
pain, and felt fatigued as a result.  It was indicated that the 
Axis I diagnosis was deferred, but rule out PTSD and rule out 
adjustment disorder with anxiety were indicated.  

A few days later, the Veteran was seen by her primary care 
physician.  He deferred a physical examination and did not 
perform a mental status examination, but rendered an assessment 
of PTSD.  The following week, the Veteran was seen again at the 
LSSC.  After a mental status examination, the Axis I diagnosis 
was deferred, but rule out acute stress disorder was noted.  The 
Veteran was also evaluated in May 2003 at the LSSC.  After a 
mental status examination, the Axis I diagnosis was of 
generalized anxiety disorder.  Rule out acute stress disorder was 
also noted by the mental health provider and clinical 
psychologist.

In February 2005, approximately 2 weeks after discharge from 
active service, the Veteran was provided with a VA mental 
disorders (except PTSD and eating disorders) examination, during 
which the claims file was reviewed.  The Veteran denied having 
had any hospitalizations for mental health reasons.  She and her 
ex-husband saw a psychologist for three months in 2002.  In 2003, 
the Veteran saw a psychologist twice for individual therapy.  She 
did not have any other mental health treatment history.  The 
Veteran denied taking any medication for anxiety or depression.  
She reported having had an automobile accident in 2002 and being 
hospitalized for over two months.  The Veteran indicated that her 
father had a military career and their family moved around while 
she was growing up.  She claimed that her mother was quite 
obsessive and anxious.  The Veteran denied any other family 
history of mental illness.  She denied having ever experienced 
sexual or physical abuse growing up.  She had a five-year-old 
child from a previous relationship.  She was married the first 
time from 2001 to 2002.  She claimed that her ex-husband was 
verbally abusive to her and her son.  He also used to force her 
to be sexually active with him.  She remarried her current 
husband in 2004 and had a one-year-old child from this marriage.  
She stated that her current husband was very supportive.  She had 
several friends who were supportive to her.  She and her husband 
had a relatively active social life.  The Veteran had been 
recently discharged from military service and was not working 
outside the home.  She denied any history of legal difficulties.  
The Veteran reported that she worried about how her experience 
with her first husband may affect her relationship with her 
current spouse.  

Upon mental status examination, the Veteran maintained 
appropriate eye contact and was able to communicate effectively.  
There were no indications of hallucinations or delusions.  The 
Veteran denied suicidal or homicidal thoughts or plans.  Her 
short term and long-term memories were intact.  However, she 
reported that since her automobile accident, she did not always 
recall long term information that she used to remember.  She had 
obsessions and compulsions.  Her compulsions were about germs and 
order.  She did not experience panic attacks.  Her subjective 
sense of her mood was one of intermittent depression.  The 
Veteran slept for 8 to 10 hours per might.  She drank twice per 
month, 1 to 2 glasses of wine each time.  She denied using 
illegal drugs, abusing prescription medications, or smoking.  The 
Axis I diagnosis was of obsessive-compulsive disorder with good 
insight and the Global Assessment of Functioning (GAF) score 
assigned was 70.  The examiner's impression was that the Veteran 
meets the diagnostic criteria for obsessive-compulsive disorder.  
She suffered from obsessions, and had compulsions related to 
germs and order.  She often washed her children's clothing three 
times to make sure they are germ free.  She reacted with anger if 
anyone moved any household items without checking with her.  She 
spent several hours per day on these types of tasks.  The Veteran 
claimed that her mother had similar symptoms.  The examiner 
stated that the Veteran could benefit from psychotherapy and 
medication to address her symptoms before depression increases.  
She was capable of gainful employment and was capable of managing 
her finances.

VA treatment records dating from July 2005 through November 2009 
are negative for any findings or diagnoses of any psychiatric 
disorder, including PTSD.

During the Veteran's March 2009 video conference hearing she 
indicated that she has been receiving counseling from a counselor 
at her school.  She also described symptoms that she believed are 
indications she suffers from PTSD as a result of her accident, 
including that she rarely leaves her home because of a fear of 
driving.

In support of her claim, the Veteran submitted an April 2009 
letter from her counselor at her Community College's Student 
Support Services Program.  The counselor related that the Veteran 
had worked with the counselor throughout her three years at the 
College.  The Veteran was an extremely successful student 
academically and she was a good advocate for herself.  She had 
worked hard at not allowing her disability (short term memory 
problems) to interfere with her success.  She was also coping 
successfully with personal issues in her family that could 
distract her from her studies, as well as holding down a job to 
support her family.  However, the counselor did not provide any 
records of treatment for the Veteran and the letter did not 
contain a diagnosis of any psychiatric disorder or an opinion 
linking such disorder to service.

Upon review of the record, the Board notes that the medical 
evidence of records fails to reflect any current treatment or 
diagnosis of PTSD during the course of the claim.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Additionally, while the February 2005 VA examiner diagnosed the 
Veteran with obsessive-compulsive disorder with good insight, the 
examiner did not opine as to whether such disorder is related to 
the Veteran's active military service.  There is no competent 
medical opinion of record addressing this question.  

Because the February 2005 VA examination did not address PTSD and 
the Veteran testified that she is still receiving treatment for 
her symptoms, the Board remanded the claim in September 2009 to 
schedule an examination to ascertain whether the Veteran 
currently suffers from a chronic psychiatric disorder, to include 
PTSD, that is related to her service.  However, she failed to 
report to this examination.  The Supplemental Statement of the 
Case issued in November 2010 noted the Veteran's failure to 
report for the examination, but no request has been received from 
the Veteran providing an explanation for the failure to report or 
requesting the examination be rescheduled.  

In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  In this case, the 
Veteran has failed to report for a VA examination that might have 
assisted her in establishing her claim.  See 38 C.F.R. § 3.655.  
Because of her failure to report for the examination, the 
evidence of record is insufficient to adequately address whether 
her claimed psychiatric disorder, to include PTSD, currently 
exists and if so whether it arose during service or was 
aggravated by service.  To the extent the Veteran believes she 
suffers from PTSD or current psychiatric disorder as a result of 
her military service, the Board observes that the Veteran is a 
layperson, and has no specialized training to diagnose 
psychiatric disorders or determine their etiology, as such 
matters require medical expertise.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence 
to testify as to symptoms but not to provide medical diagnosis); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, she is not competent 
to render a medical diagnosis for her symptoms, nor to opine as 
to the etiology of the obsessive compulsive disorder she was 
diagnosed with on VA examination.  A VA examination was scheduled 
to obtain competent medical evidence concerning her current 
diagnosis and the relationship, if any, between that diagnosis 
and service.  She did not report.  Accordingly, the evidence of 
record is insufficient to establish that she suffers from a 
current psychiatric disorder which is related to her military 
service. 

In summary, although the evidence shows that the Veteran received 
psychiatric treatment during active service and is currently 
diagnosed with obsessive-compulsive disorder, there is no 
competent medical evidence that such disorder is related to 
service.  Further, there is no competent medical evidence that 
the Veteran is currently diagnosed with PTSD.  Thus, the claim 
for service connection for a psychiatric disorder, to include 
PTSD, is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include PTSD, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


